DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/KR2018/016707 filed on December 27, 2018.

Drawings
The drawings were received on December 10, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2019 and April 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samsung Heavy Industries (KR 10-2012-0104461).
Samsung Heavy Industries discloses the same membrane finishing sheet on a membrane finishing portion of a sealing wall of an insulation structure of a membrane type storage tank as claimed, as shown in Figures 1-3, said membrane finishing sheet, defined as Part #110, having a corrugation pattern, defined as Part #120, with a plurality of longitudinal corrugations, each defined as Part #121, and a plurality of transverse corrugations, each defined as Part #123, that is formed on a flat, rectangular shaped finishing sheet, as shown in Figure 2, where corrugations formed on a finishing side facing towards said membrane finishing portion have a closed structure, as shown in Figures 2-3, and corrugations formed on the other three sides of said finishing sheet have an open structure, as shown in Figure 2.  Said corrugations on said finishing sheet do not extend to said finishing side, as shown in Figure 2.  Flat rectangular membrane sheets, each defined as Part #11, can also be formed with corrugations, defined as Parts #12a-b, having an open structure on all four sides, as shown in Figure 1.
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang    (KR 2017042873 A).
Kang discloses the same membrane finishing sheet as claimed, as shown in Figures 1-10, which is comprised of a finishing sheet, defined as Part M1 or 20, with a plurality of corrugations, each defined as Part MC1 or 20-1, which is integrally formed with endcaps, each defined as Part #30 or 30-1, at one side of said finishing sheet that adjoins with a membrane finishing portion, defined as Part #10, as shown in Figures    3-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617